DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I: claims 2-15, 28, 54, and 84  in the reply filed on 03/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 7-8, 11, 28, 54, and 84 are rejected under 35 U.S.C. 102(a)(21) as being anticipated by Kapur et al. (US 9393384) [hereinafter Kapur].
Regarding claim 28, Kapur discloses a system for providing improvement in cardiorenal function for a patient, the system (Fig. 4; col. 8 lines 15-19) comprising:
a catheter 31 having a proximal end and a distal region (Fig. 4), the catheter configured for intravascular placement so that the distal region is disposed in a superior vena cava (SVC) of the patient (col. 9 lines 44-48);
a flow limiting element 32 disposed on the distal region of the catheter (Fig. 4), the flow limiting element configured to be selectively actuated to at least partially occlude the SVC (col. 9 lines 44-48);
a controller 33 configured to be operatively coupled to the catheter 31 to intermittently actuate the flow limiting element to at least partially occlude the SVC for an interval spanning multiple cardiac cycles (abstract and col. 9 lines 44-48, 60-67 and col. 10 line 1),
wherein the controller is configured to intermittently actuate the flow limiting element to create a negative pressure sink in a right atrium of the patient, accelerating flow from the renal vein, thereby enhancing renal decongestion and promoting blood flow across a kidney of the patient (Figs. 2 and 3; col. 7 lines 54-67, col. 8 lines 1-4 col. 15 lines 35-48).
Regarding claim 2, Kapur discloses a first pressure sensor 43 disposed on the catheter proximal to the flow limiting element, the first pressure sensor outputting a first pressure signal (Fig. 4; col. 10 lines 54-60); and a second pressure sensor 42 disposed on the catheter and distal to the flow limiting element, the second pressure sensor outputting a second pressure signal (Fig. 4; col. 10 lines 40-48), wherein the controller is configured to generate a first signal corresponding to a difference between the first pressure signal and the second pressure signal, the first signal indicative of a degree of occlusion of the flow limiting element (col. 6 lines 1-6 and col. 10 lines 36-60).
Regarding claim 7, Kapur discloses wherein the controller is configured for implantation (col. 5 lines 43-45).
Regarding claim 8, Kapur discloses wherein the controller is configured to intermittently actuate the flow limiting element to at least partially occlude the SVC for a first predetermined time interval and to contract for a second predetermined time interval over multiple cardiac cycles (col. 11 lines 4-24).
Regarding claim 11, Kapur discloses wherein the controller is configured to use the first signal to determine when to actuate the flow limiting element to at least partially occlude the SVC and when to cease actuation of the flow limiting element (col. 13 lines 41-57).
Regarding claim 54, Kapur discloses wherein the system is configured for use in combination with a ventricular assist device (VAD) for improving efficiency and functionality of the VAD (col. 17 lines 4-14).
Regarding claim 84, Kapur discloses wherein the controller is configured to intermittently actuate the flow limiting element to reduce cardiac preload during the interval sufficiently to improve cardiac performance as measured by at least one of: reduced cardiac filling pressures, increased left ventricular relaxation, increased left ventricular capacitance, increased left ventricular stroke volume, increased lusitropy, reduced left ventricular stiffness, or reduced cardiac strain (col. 5 lines 5-19, col. 7 lines 54-57, col. 8 lines 32-46, col. 9 lines 23-31)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9393384) [hereinafter Kapur] as applied to claim 28 above, and further in view of Pranevicius et al. (US 20100318114) [hereinafter Pranevicius].
Regarding claim 3, Kapur discloses all of the limitations set forth above in claim 28, including a flow limiting element 32 disposed on the distal region of the catheter (Fig. 4), the flow limiting element configured to be selectively actuated to at least partially occlude the SVC (col. 9 lines 44-48). Kapur further discloses wherein the flow limiting element is an SVC occlusion balloon  (Fig. 4; col. 10 lines 1-9 and 14 lines 4-5). However, Kapur fails to disclose an azygos vein occlusion balloon disposed on the catheter proximal to the flow limiting element.
Pranevicius in the same field of endeavor teaches a dual balloon system comprising two occlusion balloons disposed on a catheter 12, wherein on of the occlusion balloons is positioned to occlude an azygos vein balloon (Fig. 3; para. 0031) for the purpose of providing an advantageous alternative to controlling azygos vein outflow instead of controlling the outflow with hydrostatic pressure (e.g., by placing the patient's head down) (para. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Kapur to include the azygos vein occlusion balloon positioned proximal to the flow limiting element of Pranevicius in order to provide an advantageous alternative to controlling azygos vein outflow instead of controlling the outflow with hydrostatic pressure (e.g., by placing the patient's head down) (para. 0031).
Regarding claim 4, Modified Kapur discloses wherein the azygos vein occlusion balloon (Fig. 3; para. 0031 of Pranevicius) is configured to be selectively actuated to at least partially occlude an azygos vein of the patient (col. 5 lines 56-58 of Kapur). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9393384) [hereinafter Kapur] and Pranevicius et al. (US 20100318114) [hereinafter Pranevicius], as applied to claim 4 above, and further in view of Kokish et al. (US 6485500) [hereinafter Kokish].
Regarding claim 5, Modified Kapur discloses all of the limitations set forth above in claim 4, including wherein the azygos vein occlusion balloon (Fig. 3; para. 0031 of Pranevicius) is configured to be selectively actuated to at least partially occlude an azygos vein of the patient (col. 5 lines 56-58 of Kapur). However, Modified Kapur does not expressly disclose wherein the azygos vein occlusion balloon and the SVC occlusion balloon are independently actuated.
Kokish in the same field of endeavor teaches a dual balloon system comprising a first occlusion balloon 484 and a second occlusion balloon 490, wherein the balloons are independently actuated (col. 23 lines 60-67) as an alternative to simultaneous inflation (col. 16 lines 55-67 and col. 15 lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified Kapur to independent actuation of the azygos and SVC occlusion balloons since such a modification is a substitution for one known way to inflate two balloons for another. The substitution would have yielded predictable results, namely, a way to inflate the azygos and SVC occlusion balloons in order to occlude the azygos vein and SVC of the patient.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9393384) [hereinafter Kapur], as applied to claim 6 above, and further in view of Pranevicius et al. (US 20100318114) [hereinafter Pranevicius] and Gelfand et al. (US 20060064059) [hereinafter Gelfand].
Regarding claim 6, Kapur discloses all of the limitations set forth above in claim 2, including a first pressure sensor 43 disposed on the catheter proximal to the flow limiting element, the first pressure sensor outputting a first pressure signal (Fig. 4; col. 10 lines 54-60); and a second pressure sensor 42 disposed on the catheter and distal to the flow limiting element, the second pressure sensor outputting a second pressure signal (Fig. 4; col. 10 lines 40-48). However, Kapur fails to disclose an azygos vein occlusion balloon.
Pranevicius in the same field of endeavor teaches a dual balloon system comprising two occlusion balloons disposed on a catheter 12, wherein on of the occlusion balloons is positioned to occlude an azygos vein balloon (Fig. 3; para. 0031) for the purpose of providing an advantageous alternative to controlling azygos vein outflow instead of controlling the outflow with hydrostatic pressure (e.g., by placing the patient's head down) (para. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Kapur to include the azygos vein occlusion balloon distal to the flow limiting element of Pranevicius in order to provide an advantageous alternative to controlling azygos vein outflow instead of controlling the outflow with hydrostatic pressure (e.g., by placing the patient's head down) (para. 0031).
Kapur in view of Pranevicius disclose wherein the second pressure sensor is positioned between the azygos vein occlusion balloon and the SVC occlusion balloon [since the azygos vein occlusion balloon is modified to be positioned distal to the flow limiting element and the second pressure sensor is positioned distal to the flow limiting element (see Fig. 4; col. 10 lines 40-48 of Kapur).
However, Kapur in view of Pranevicius fails to disclose the system further comprising a third pressure sensor disposed on the catheter distal to the azygos vein occlusion balloon, the third pressure sensor configured to output a third pressure signal and the controller is configured to generate a second signal corresponding to a difference between the second pressure signal and the third pressure signal, the second signal indicative of a degree of occlusion of the azygos vein.
Gelfand in the same field of endeavor teaches a dual balloon system comprising a distal occluding balloon 107 and a proximal occluding balloon 106 disposed on a catheter 100, wherein the catheter includes a first pressure sensor 306 disposed on the catheter proximal to the proximal occluding balloon 106, and a second pressure sensor 307 disposed on the catheter and distal to the proximal occluding balloon 106, wherein the second pressure sensor 307 is positioned between the distal occlusion balloon and the proximal occlusion balloon, the system further comprising a third pressure sensor 305 disposed on the catheter distal to the distal occlusion balloon 107, the third pressure sensor 305 configured to output a third pressure signal and a controller 201 is configured to generate a second signal corresponding to a difference between the second pressure signal and the third pressure signal, the second signal indicative of a degree of occlusion (Fig. 3; para. 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Modified Kapur to include the third pressure sensor of Gelfand in order to measure pressure changes in the different chambers of the heart, blood flow, and oxygen saturation of blood, thereby providing the controller information to actuate the balloon (Fig. 3; para. 0019, 0035,  0051).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9393384) [hereinafter Kapur], as applied to claim 8 above, and further in view of Mohl (US 20110295302).
Regarding claim 9, Kapur discloses all of the limitations set forth above in claim 8, including wherein the controller is configured to intermittently actuate the flow limiting element to at least partially occlude the SVC for a first predetermined time interval and to contract for a second predetermined time interval over multiple cardiac cycles (col. 11 lines 4-24). However, Kapur fails to disclose wherein the first predetermined time interval is at least five times greater than the second predetermined time interval.
Mohl in the same field of endeavor teaches a balloon inflation device 122 and a control system 140 that inflates/deflates the balloon device via. a predetermined pattern of intermittent coronary sinus occlusion (time periods are independent of coronary sinus pressure measurements), wherein the predetermined pattern includes a first predetermined time interval when the balloon is inflated and a second predetermined time interval when the balloon is deflated, and wherein the first predetermined time interval is at least five times greater than the second predetermined time interval (para. 0056) for the purpose of redistributing venous blood flow thereby improving the supply of nutrients to a damaged tissue area while also preventing pressure in the coronary sinus from reaching unsafe levels (para. 0024 and 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the controller in Kapur in to have the first predetermined time interval be at least five times greater than the second predetermined time interval as taught by Mohl in order to redistribute venous blood flow to damaged tissue of a target site thereby improving the supply of nutrients to the damaged tissue while also preventing pressure in the coronary sinus from reaching unsafe levels (para. 0024 and 0056).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9393384) [hereinafter Kapur].
Regarding claim 10, Kapur previously discloses in claim 8, wherein the controller is configured to intermittently actuate the flow limiting element to at least partially occlude the SVC for a first predetermined time interval and to contract for a second predetermined time interval over multiple cardiac cycles (col. 11 lines 4-24). However, Kapur does not expressly disclose wherein the first predetermined time interval is 4-6 minutes, and the second predetermined time interval is 1-30 seconds.
Kapur further discloses that the user determines how much occlusion is required to regulate venous blood return based on the severity of congestion in the patient (col. 10 lines 51-54); thereby the first and second predetermined time interval is dependent upon the choice of the user based on the severity of the patient. Furthermore, applicant places no criticality on the range claimed, indicating simply that the first predetermined time interval “may” be 4-6 minutes, while the second predetermined time interval is 1-30 seconds and has not disclosed that the duration of the first and second predetermined time intervals solve any stated problem, provides any advantage, or is used for any particular purpose. Therefore, It would have been obvious to one of ordinary skill in the art to have modified the prior art of Kapur to have the first predetermined time interval be 4-6 minutes, and the second predetermined time interval be 1-30 seconds since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9393384) [hereinafter Kapur], as applied to claim 28 above, and further in view of Chiu et al. (US 20050015048) [hereinafter Chiu].
Regarding claim 12, Kapur discloses all of the limitations set forth above in claim 28, including a flow limiting element 32 disposed on the distal region of the catheter (Fig. 4). Kapur further discloses wherein the flow limiting element comprises an inflatable cylindrical balloon (Fig. 4; col. 10 lines 1-9 and 14 lines 4-5). However, Kapur fails to disclose a relief valve coupled to the inflatable cylindrical balloon, and wherein the relief valve has an open and closed position.
Chiu in the same field of endeavor teaches a balloon system used in the heart comprising a relief valve 2641 coupled to an inflatable cylindrical balloon 2647 (Fig. 26), and wherein the relief valve has an open and closed position (para. 0216) for the purpose of preventing overinflation of the balloon, thereby also preventing tissue damage of the target vessel or body lumen within the heart (para. 0216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the flow limiting element in Kapur to include the relief valve of Chiu in order to prevent overinflation of the balloon, thereby also preventing tissue damage of the target vessel or body lumen within the heart (para. 0216).
Regarding claim 13, Since Kapur discloses that the flow limiting element expands at a predetermined right atrium pressure of 30 mmHg [which is within the claimed range of 30-60 mmHg] (col. 13 lines 48-57 of Kapur). The combination of Kapur in view of Chiu discloses that the relief valve would prevent the flow limiting element from occluding past that threshold within the target location (para. 0216 of Chiu); Therefore, It would have been obvious to one of ordinary skill in the art to have modified the relief valve of Modifed Kapur tor to be configured to open at a pressure between 30-60 mmHg in order to permit fluid to flow through the SVC to a right atrium of the patient since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9393384) [hereinafter Kapur], as applied to claim 28 above, and further in view of Chiu et al. (US 20050015048) [hereinafter Chiu].
Regarding claim 14, Modified Kapur discloses all of the limitations set forth above in claim 12, including the flow limiting element comprising a relief valve 2641 coupled to an inflatable cylindrical balloon 2647 (Fig. 26 of Chui; para. 0216). However, Modified Kapur fails to disclose wherein the relief valve is a binary valve configured to rapidly transform to an open position upon application of a pressure force beyond a certain threshold.
Starnes in the same field of endeavor teaches an inflatable balloon device comprising a binary relief valve configured to rapidly transform to an open position upon application of a pressure force beyond a certain threshold (para. 0020) for the purpose of allowing the clinician to inflate the balloon and thereby occlude the target vessel rapidly without damaging the blood vessel (para. 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the relief valve in Modified Kapur to include the binary valve of Starnes in order to allow the clinician to inflate the balloon and thereby occlude the target vessel rapidly without damaging the blood vessel (para. 0020).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9393384) [hereinafter Kapur] in view of Chiu et al. (US 20050015048) [hereinafter Chiu], as applied to claim 12 above, and further in view of Hu et al. (US 20180000488) [hereinafter Hu].
Regarding claim 15, Modified Kapur discloses all of the limitations set forth above in claim 12, including the flow limiting element comprising a relief valve 2641 coupled to an inflatable cylindrical balloon 2647 (Fig. 26 of Chui; para. 0216). However, Modified Kapur fails to disclose wherein the relief valve is a gradual valve configured to gradually transform to an open position as a pressure force applied to the relief valve increases.
Hu in the same field of endeavor teaches an inflatable balloon device comprising a gradual relief valve configured to gradually transform to an open position as a pressure force applied to the relief valve increases (para. 0039) for the purpose of maintaining a constant pressure within the balloon thereby preventing premature discharge of the balloon or damage to the treated body lumen (para. 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the relief valve in Modified Kapur to include the gradual relief valve of Hu in order to maintain a constant pressure within the balloon thereby preventing premature discharge of the balloon or damage to the treated body lumen (para. 0039).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771